DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement (IDS).  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Page 2 of the present specification describes three references, US Pat. No. 3,200,819A, US Pat. No. 4,429,703A, and US Pub. 2016/0120224A1, which are not listed in IDS.  

Drawings
The drawings are objected to because of the following problems.  
The inner tube and the channel defined in the inner tube are not assigned with corresponding reference numbers and lines pointing at the inner tube and the channel.  Therefore, the inner tube and the channel cannot be clearly identified in the drawings.  Also, it is not clear whether the inner tube and its channel are shown in the drawings.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following elements must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
An inner tube with a channel
A heat producing component
An inhalation device
A vapor release component
At least six release holes on the hexagon shaped casing
One or more of the six release holes positioned on one or more of the sides of the hexagon shaped casing
A capacity tank of the inner tube
A metal atomizer casing
A vapor stem
Because these elements are not shown and not identified in the drawings, the claimed invention cannot be understood clearly. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because the present abstract includes more than 150 words in length.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: HEXAGONAL CARTRIDGE HAVING A HEXAGON SHAPED MOUTHPIECE WITH SIX AIR FLOW INLETS.

The disclosure is objected to because of the following informalities: 
Page 12, line 24, the examiner suggests the applicant to change "the apparatus" to -- the e-vaping  apparatus --.  
Page 13, lines 8 and 10 describe, "a first portion" and "The second portion", respectively.  Because the first and second portions are not identified in the drawings with corresponding reference numbers with lines pointing at these two portions, it is difficult to identify these two portions.  
The last 4 lines of Page 15 simply describe the reference number 100 as "the device".  It is not clear what kind of device that the reference number 100 represents.  The examiner suggests the applicant to provide more clear and detail description than just "the device" for the reference number 100.  Also, since the reference number 100 is shown in Figure 1, the examiner suggests the applicant to include the description for the reference number 100 in the description of Figure 1.  
Page 12, line 26 describes, "the six channels".  It is not clear what these six channels are.  
Third line from the bottom of page 15, the first occurring abbreviation "RTD" should be written with a full terminology with the abbreviation enclosed within a parenthesis. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Because many elements recited in the claims are not identified in the drawings, the claimed invention cannot be clearly understood.  
Claim 1, lines 2-3 recite, "an inner tube …, wherein the inner tube defines a channel …, including a liquid substance".  Because the inner tube and the channels are not shown and/or not identified in the drawings with corresponding reference numbers and lines pointing at these elements, it is not clear whether these elements are shown in the drawings and/or these elements cannot be clearly identified in the drawings.
Because the inner tube and the channel cannot be identified in the drawings, the location of the liquid substance cannot be identified in the drawings.  
Claim 1, lines 5-7 recite, "a heat producing component on the bottom end, configured to disperse heat received from a heating element of an inhalation device".  First, because the heat producing component is not shown and/or identified with a reference number and a line pointing at the heat producing component, it is not clear what the heat producing component is and what shape or structure that the heat producing component has.  Second, it is not clear how the heat producing component produce heat when claim 1 recites that this heat producing component disperse heat (not produce heat) received from the heating element.  Third, it is not clear which element is the inhalation device because this inhalation device is not shown and/or identified with a reference number and a line pointing at the inhalation device. 
Claim 1, lines 6-7 recite, "a heating element of an inhalation device".  First, it is not clear whether this inhalation device is shown in the drawings or not because the drawings do not have a reference number and a line for identifying the inhalation device in the drawings.  Second, it is not clear how the inhalation device and the cartridge are related to each other.  Also, it is not clear whether the heating element belongs to the cartridge or the inhalation.
Claim 1, lines 10-12 recite, "a vapor release component" that releases a vapor upon being heated by the heat producing component.  First, this vapor release component cannot be identified in the drawings because the drawings do not have a reference number and a line pointing at the vapor release component.  Second, it is not clear how the vapor release component release the vapor when claim 1lines 6-9 recite that the heating element heats the liquid substance to form a vapor and claim 1 does not recite any relationship between the vapor release component with the heating element and the liquid substance.  
According to claim 1, the hexagon shaped casing is a part of the outer casing that houses the inner tube and has at least six release holes.  However, claim 2 recites that the liquid substance contacts with the heating element through one or more of the six release holes.  It is not clear how the six release holes of the hexagon shaped casing, which is a part of the outer casing, can allow the liquid substance to contacts with the heating element.  It seems that the liquid will flow out of the cartridge through the six release hole since the hexagon shaped casing of the outer casing has the six release holes.
Claim 8 recites, "the inner tube comprises of at least 0.5 milliliter (mL) capacity tank".  However, claim 1 also recites, "the inner tube defines a channel with a top end and a bottom end, including a liquid substance".  It is not clear how the capacity tank is structurally related with the channel and the liquid substance because claims 1 and 8 do not recite any structural relationship between the capacity tank with the channel and the liquid substance.  
Claim 9 recites, "a metal atomizer".  However, claims 1-9 do not recite, an atomizer.  Therefore, it is not clear whether the claimed invention includes the atomizer or not.  
Claim 9 recites, "a vapor stem".  It is not clear what this vapor stem is.  Also, this vapor stem cannot be identified in the drawings because the drawings do not have a reference number and a line to identify the vapor stem.  
Claims 11-13 have the same problems as claim 1 stated above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillis (US 9,877,521 B1) in view of Gallagher et al (WO 2019/030602 A1), Monses et al (US Patent Application Publication No. 2017/0035115 A1), and Harrison et al (US Patent Application Publication No. 2017/0215478 A1). 
Regarding claims 1, 2, 7, and 10-14, Gillis discloses a cartridge 104, comprising: (claim 1 and 11-14) an inner tube 144 extending longitudinally, wherein the inner tube 144 defines a channel 140 with a top end and a bottom end, including a liquid substance; a heat producing component 600 on the bottom end, configured to disperse heat received from a heating element 604 of an inhalation device, wherein the heating element 604 is configured to heat a pre-vapor formulation of the liquid substance 516 to form a vapor; a vapor release component 608 of the bottom end, configured to release a vapor upon being heated by the heat producing component 600; an outer casing 130, 146 configured to house the inner tube 144 comprising: a mouthpiece 400 on a first end; and a casing 130 connected to a second end; (claim 2) wherein the casing 130 is configured to be in communication with the inner tube 144; (claim 7) wherein the casing 130 further comprises threading 410 and configured to be removably attached to a power source or battery 114; and (claim 10) wherein the mouthpiece 400 is configured to be removably attached to the outer casing 146 with a plurality of threads (see column 11, lines 53-56).
However, Gillis does not disclose the mouthpiece having a hexagon shape with six air flow inlets and a casing having a hexagon shape with at least six release holes, but commonly used circular cylindrical shape.  Yet, Gillis does disclose that the casing 130 can have one or more airflow entry inlets 116 (see column 4, lines 20-33) to provide airflow into a vaporizer 100.  
On the other hand, Gallagher discloses a mouthpiece 200 having four air flow inlets 212 to provide air flow to mix with vapor.  However, Gallagher still disclose the mouthpiece 200 and a casing having commonly used circular cylindrical shape, like Gillis, and not hexagon shape.  
Harrison discloses a vaporization device 10 comprising a cartridge 14 with a substantially triangular shaped mouthpiece 28 and a substantially triangular shaped outer casing 12 having a plurality of airflow inlets 20 to provide airflow into the vaporization device 10.
In addition, Monsees discloses a vaporization device 10 comprising a cartridge 30a with a mouthpiece having various shapes such as a conical shaped 202, 302 and a rectangular shaped 31, and a rectangular outer casing 20 having a plurality of airflow inlets 50 to provide airflow into the vaporization device 10.
As can be seen from various cited references above, the mouthpiece and the casing can have various shapes and sizes depending on their designs.  The most commonly known and used shapes for the mouthpiece and the casing are a circular cylindrical shape.  However, the mouthpiece and the casing can have a rectangular shape, an oval shape, a triangular shape, a polygon shape having many sides (see the references listed in PTO-892).  Also, the airflow openings can be placed in both the mouthpiece (taught by Gallagher et al) and the casing (taught by Gillis, Monses et al, and Harrison et al).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the cartridge taught by Gillis such that a mouthpiece and a casing the cartridge to have a hexagon shape with at least six airflow inlets and release holes as taught by Gallagher, Harrison, and Monsees because the shapes of the mouthpiece and the casing are not limited to the hexagon shape and can have many different shapes.  Also, the use of airflow inlets and release holes are also known and widely used in the mouthpiece and the casing of various cartridges for providing airflow into the cartridges.  

Regarding claim 4 reciting, "one or more of the six release holes comprises of a circumference of at least 1.2 millimeters (mm)", which means 1.2 mm or larger.  Gillis discloses that an entry port diameter 118 of the airflow entry port 116 can be between approximately 1.4 mm and 2.3 mm

Regarding claim 5 reciting, "the heating element is ceramic", while Gillis does not disclose the heating element 604 being ceramic, Harrison discloses the heater 30 is ceramic (see Paragraph [0037]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the heater taught by Gillis such that it would be a ceramic as taught by Harrison because the heater can be made with various different materials such as a metal wire or coil, a mesh, and a ceramic, which are commonly known materials.

Regarding claim 6 reciting, "the heating element has a resistance of 1.5 ohms and a direct heating function", Gillis discloses the heating coils 604 of the heating element 600 have a resistance of 1.8 Ohms.  Also, a person having ordinary skill in the art knows that different size, shape, and material of the heating element will affect the resistance value of the heating element.  However, the main function of the heating element, heating the liquid in the cartridge, will not change.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the heating element taught by Gillis such that it would have a resistance of 1.5 ohms as taught by the instant invention because the resistance of the heating element can be varied by adjusting the size, shape, and material of the heating element.  Also, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claims 8 and 9, Gillis discloses the inner tube 140, 144 comprising a capacity tank 140, wherein the capacity tank 140 (see Figs. 5A and 5B) configured to encase a metal atomizer casing 600 and a vapor stem 144.
However, Gillis does not disclose the capacity tank to have at least 0.5 milliliter (mL) and made of glass.  
On the other hand, at least 0.5 mL and glass to make the capacity tank only deal with changing size and using of a preferred material to make the capacity tank, which do not affect or change the function of the capacity tank.  
A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claims 16 and 17 reciting, "the hexagonal cartridge comprising a hexagonal battery for preventing the cartridge from rolling off of a smooth surface, wherein the outer casing is a hexagonal shape operable to provide strength and protection to the liquid substance", Gillis does not describe the hexagonal cartridge comprising a hexagonal battery and a hexagonal shape outer casing operable to provide strength and protection to the liquid substance.  Therefore, the cartridge of Gillis does not prevent the cartridge from rolling off of a smooth surface and does not provide strength and protection to the liquid substance.  
On the other hand, Harrison discloses a vaporization device 10 comprising a cartridge 14 and an outer casing 12 having a substantially triangular shape, and Monsees discloses a vaporization device 10 comprising a cartridge 30a and an outer casing 20 having various shapes such as a conical shape 202, 302 and a rectangular shape 31.  Lastly, Gillis discloses a cartridge 100 and an outer casing 130 having a circular cylindrical shape.  Regarding the battery also having a hexagon shape, it is common knowledge that the battery can have many different shapes and sizes. Whether the battery has a circular shape, a rectangular shape, or hexagon shape, the function of the battery does not change.  Having the hexagonal shaped cartridge, battery, and outer casing only deal with changing the shape of these elements since the different shapes of these elements do not affect or change the main functions of these elements.  
As can be seen from various cited references above, the cartridge and the outer casing can have various shapes and sizes depending on their designs.  The most commonly known and used shapes for the mouthpiece and the casing are a circular cylindrical shape.  However, the cartridge and the outer casing can have a rectangular shape, an oval shape, a triangular shape, a polygon shape having many sides (see the references listed in PTO-892).   Inherently, the triangle and rectangular shaped cartridge and outer casing will prevent the cartridge from rolling off of a smooth surface, and will provide strength and protection to the liquid substance. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the cartridge, the battery, and the outer casing taught by Gillis such that the cartridge, the battery, and the outer casing to have a hexagon shape as taught by the instant invention because having the hexagonal shaped cartridge, battery, and outer casing only deal with changing the shapes of these elements since the different shapes of these elements do not affect or change the main functions of these elements.  

Allowable Subject Matter
Claim 3 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831